  Case 19-34574-KRH             Doc 991        Filed 08/31/21 Entered 08/31/21 22:18:37                    Desc Main
                                              Document     Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No.
                                       1
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                NOTICE OF MOTION AND HEARING THEREON IF NECESSARY

           PLEASE TAKE NOTICE Lynn L. Tavenner, Trustee, and not individually but solely in
    her capacity as the Chapter 7 trustee of the bankruptcy estate of LeClairRyan PLLC, in the above-
    referenced Chapter 7 case (the “Case”), by counsel, filed the following: Motion to Extend Time -
    EIGHTH MOTION FOR ENTRY OF FURTHER ORDER EXTENDING THE CHAPTER 7
    TRUSTEES TIME TO ASSUME, REJECT, AND/OR ASSIGN CERTAIN EXECUTORY
    CONTRACTS AND/OR LEASES OF PERSONAL PROPERTY PURSUANT TO 11 U.S.C. §
    365(d)(1)(the “Motion”). A Copy of the Motion is being served herewith.

           PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
    read the Motion carefully and discuss them with your attorney if you have one in this chapter
    7 Case. (If you do not have an attorney, you may wish to consult one).

           PLEASE TAKE FURTHER NOTICE on September 4, 2019, the Court entered the
    Order Establishing Certain Notice, Case Management and Administrative Procedures [ECF. No.
    38] (the “Case Management Order”), which approved the Notice, Case Management, and
    Administrative Procedures attached as Exhibit 1 to the Case Management Order (the “Case
    Management Procedures”). The Case Management Procedures, among other things, prescribe
    the manner in which Objections must be filed and served and set forth when certain hearings will
    be conducted. A copy of the Case Management Order may be obtained, free of charge, by written
    to request to pberan@tb-lawfirm.com or, for a fee, at https://ecf.vaeb.uscourts.gov.

           PLEASE TAKE FURTHER NOTICE if you do not want the Court to grant the relief
    requested in the Motion, or if you want the Court to consider your views on the Motion, then, by

    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 991    Filed 08/31/21 Entered 08/31/21 22:18:37              Desc Main
                                   Document     Page 2 of 3




 September 16, 2021 (the “Objection Deadline”), you or your attorney must:

        File with the Court, either electronically or at the address shown below, a written response
        to the Motion pursuant to Rule 9013-1(H) of the Local Rules of the United States
        Bankruptcy Court for the Eastern District of Virginia and the Case Management
        Procedures. If you mail your written response to the Court for filing, you must mail it early
        enough so the Court will receive it on or before the Objection Deadline.

        If a response is not properly and timely filed and served, the Court may deem any
        opposition waived, treat the Motion as conceded and enter appropriate order(s)
        granting the requested relief without further notice or hearing.

        Clerk of the Court
        United States Bankruptcy Court
        701 East Broad Street, Suite 4000
        Richmond, VA 23219

        In accordance with the Case Management Procedures, you must also serve a copy of your
        written Objection on the Core Parties, the 2002 List Parties and any Affected Entity so that
        the Objection is received on or before the Objection Deadline.

        PLEASE TAKE FURTHER NOTICE THAT the Court will entertain the Motion on
 September 23, 2021, at 11:00 a.m. (or such time thereafter as the matter may be heard). REMOTE
 HEARING INFORMATION: Due to the COVID−19 public health emergency, no in-person
 hearings are being held. This hearing will take place remotely through Zoom on the date and
 time scheduled herein. To appear at the hearing, you must use the following Zoom
 registration link:

 Zoom registration link:
 https://www.zoomgov.com/meeting/register/vJItduugrjstGk8VKis6LnIUdXlZHiSwPUc

        Listen-only conference line:
                      Dial: 1-866-590-5055
                      Access Code: 4377075
                      Security Code: 92321

 PLEASE NOTE: You MUST submit the Zoom Request Form no later than two (2) business days
 prior to this hearing. Any documentary evidence the parties wish to present at the hearing must be
 filed with the Court in advance of the hearing.


 PLEASE TAKE FURTHER NOTICE THAT you should consult the Case Management
 Procedures before filing any written response.

        PLEASE GOVERN YOURSELVES ACCORDINGLY.


                                                 2
Case 19-34574-KRH         Doc 991    Filed 08/31/21 Entered 08/31/21 22:18:37              Desc Main
                                    Document     Page 3 of 3




                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: August 31, 2021                 By: /s/        Paula S. Beran
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                 Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                  CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on or before the 31st day of August
 2021, a true copy of the foregoing Notice and Motion were sent electronically and/or by first-class
 mail to: (a) the Office of the United States Trustee; (b) the Debtor’s 20 Largest Unsecured
 Creditors and Schedule G parties; (c) all known secured creditors from the Debtor’s Official Form
 106D; (d) the Core Parties and 2002 List as defined in the Case Management Order; and (e) all
 parties requesting service of pleadings in this Case (as indicated on the Schedule A attached to the
 Court filed copy of this Notice).

                                               /s/   Paula S. Beran
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  3
